Terminal Disclaimer
The terminal disclaimers filed on 28 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,825,539, 9,362,737, and 8,879,283 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claim 43, the prior art made of record in this case fails to disclose or suggest, either individually or in reasonable combinations, the system for protecting a power converter, particularly including, “wherein the first detector is further configured to receive a clock signal and detect the second comparison signal only in response to the clock signal being at one or more falling edges,” in combination with all other limitations are required by claim 43.
With respect to claim 44 and its dependent claims 40-42 and 45-47, the prior art made of record in this case fails to disclose or suggest, either individually or in reasonable combinations, the system for protecting a power converter, particularly including, “wherein the first detector is further configured to receive a clock signal and detect the second comparison signal only in response to the clock signal being at a logic low level,” in combination with all other limitations are required by claim 44.
With respect to claims 49-62, the prior art made of record in this case fails to disclose or suggest, either individually or in reasonable combinations, the system for protecting a power converter, particularly including, “wherein, in response to the detection signal indicating the first signal is smaller than the second threshold signal in magnitude before the predetermined delay of time, the detector is further configured to, after a predetermined period of time, reset the detection signal so that the reset detection signal does not cause the switch signal to turn off the switch,” in combination with all other limitations are required by claim 49.
With respect to claim 67, the prior art made of record in this case fails to disclose or suggest, either individually or in reasonable combinations, the method for protecting a power converter, particularly including, particularly including, “receiving a clock signal; detecting the second comparison signal only in response to the clock signal being at one or more falling edges,” in combination with all other limitations are required by claim 67.
With respect to claim 68 and its dependent claims 64-66, the prior art made of record in this case fails to disclose or suggest, either individually or in reasonable combinations, the method for protecting a power converter, particularly including, particularly including, “receiving a clock signal; and detecting the second comparison signal only in response to the clock signal being at a logic low level,” in combination with all other limitations are required by claim 68.
With respect to claims 70-76, the prior art made of record in this case fails to disclose or suggest, either individually or in reasonable combinations, the method for protecting a power converter, particularly including, particularly including, “in response to the detection signal indicating the first signal is smaller than the second threshold signal in magnitude before the predetermined delay of time, after a predetermined period of time, resetting the detection signal so that the reset detection signal does not cause the switch signal to turn off the switch,” in combination with all other limitations are required by claim 70.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838